 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RACHEL ANNE BEN, et al.,                           No. 2:14-cv-02914-KJM-EFB
12                        Plaintiffs,
13            v.                                         ORDER
14    ELI LILLY AND COMPANY, an Indiana
      corporation.
15
                          Defendant.
16

17

18                   This matter came before the court for a status conference on September 27, 2018.

19   Pedrom Esfandiary appeared for plaintiffs; David Stanley for defendant. At the hearing the

20   parties advised the court of the case status and plaintiffs’ counsel’s intent to withdraw as to

21   remaining plaintiff Rachel Anne Ben. The court also inquired as to the status of plaintiff Susan

22   Lynne Blunt. In light of these discussions, plaintiffs’ counsel shall include as part of the

23   forthcoming motion to withdraw the status of all remaining plaintiffs in this action and a record of

24   the most recent communication with each remaining plaintiff. Upon filing the motion, the matter

25   shall be noticed for hearing before the court, and plaintiffs’ counsel shall advise all remaining

26   plaintiffs of the hearing.

27                   IT IS SO ORDERED.

28   DATE: October 3, 2018.
                                                        1    UNITED STATES DISTRICT JUDGE
